Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-11, and 13-23 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior arts of record individually or in combination discloses or render obvious an aircraft landing gear assembly, comprising: a longitudinally elongated frame configured to be coupled to a lower portion of a fuselage of an aircraft and support at least a portion of the weight of the aircraft; a fairing enclosing substantially all of the frame; an integrated step carried by the frame; an aperture in the fairing adjacent the step; and a door carried by the frame and selectively movable between a closed position, in which the aperture is covered, and an open position, in which the aperture is uncovered and allows access to the integrated step as claimed in claim 1 and similar limitations in  claims 11 and 20.
The closest prior arts of record is Fink (US 2017/0369159). Fink individually or in combination with any of the prior arts of record lacks to disclose or render obvious an integrated step carried by the frame; an aperture in the fairing adjacent the step; and a door carried by the frame and selectively movable between a closed position, in which the aperture is covered, and an open position, in which the aperture is uncovered and allows access to the integrated step. It would not be obvious to modify Fink because none of the prior arts of record teach the lacked limitations.
.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 

/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642